Citation Nr: 0840314	
Decision Date: 11/21/08    Archive Date: 11/25/08	

DOCKET NO.  94-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from March 1966 to 
June 1969 and from September 1970 to June 1974.

In September 1999, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for PTSD.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand and To Stay Proceedings, in a December 2000 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for consideration of the Veterans Claim 
Assistance Act of 2000 (VCAA).  In January 2002, and again in 
January 2005, the case was remanded by the Board for further 
development.

For reasons which will be set forth below, the Board must 
once again REMAND the case to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Initially, the Board notes that in a July 2006 Appointment of 
Individual as Claimant's Representative, the veteran 
authorized two individuals employed by the law firm of 
Caldwell and Kearns in Harrisburg, Pennsylvania, as his 
accredited representative.  No communication from that firm 
is of record with regard to the issues listed on the title 
page.  The Supplemental Statement of the Case issued the 
veteran in July 2008 was sent to the veteran.  A copy was 
sent to The American Legion.  There is no indication that a 
copy was sent to the law firm of Caldwell and Kearns.  A 
review of the file reveals the veteran has had several 
different individuals representing him through the course of 
appeals for various matters.  Clarification in the area of 
representation is in order.

Further review of the evidence of record reveals that by 
rating decision dated in December 2007, the disability rating 
for the veteran's recurrent prostate cancer was increased 
from 60 percent to 100 percent disabling, effective July 20, 
2007.  The veteran is also entitled to special monthly 
compensation under 38 U.S.C.A. § 1114 on account of the 
anatomical loss of a creative organ.  Service connection is 
also in effect for bilateral varicose veins, rated as 30 
percent disabling, and for erectile dysfunction, rated as 
noncompensably disabling.  The 100 percent rating is a timed 
rating, that is it is subject to review should the veteran's 
status improve.  Accordingly, the claim for a total rating 
based on unemployability remains before the Board for its 
consideration.  However, the issue of service connection for 
an acquired psychiatric disorder, to include PTSD, and 
entitlement to a total rating based on unemployability are 
inextricably intertwined.  Accordingly, consideration of the 
veteran's claim for unemployability is deferred pending 
adjudication of the claim for service connection for a 
chronic acquired psychiatric disorder.

The evidence of record with regard to the veteran's 
psychiatric status includes a June 1980 statement from a 
clinical psychologist.  He stated that he had seen the 
veteran since February 1990 on seven separate occasions.  The 
evaluation included psychological testing.  It was the 
individual's opinion that the most accurate diagnosis for the 
veteran was generalized anxiety disorder.  The psychologist 
stated that "much of the symptomatology for PTSD, which does 
exist, appears to stem from the moral conflict he experienced 
over participating in the Vietnam War.  This veteran might be 
better served if he filed a claim for service-connected 
anxiety neurosis.  A great degree of emotional tension 
exists, which does appear to stem from his military service."

Another psychologist submitted a statement in March 2006 
indicating that he had evaluated the veteran between March 
1998 and August 2005 for individual therapy about twice a 
month during that time frame.  That individual indicated the 
veteran had had "profound stress related to both trauma 
experienced as a child and as a young man in the U.S. Army 
where he was charged with decoding/encoding information for 
generals, etc., during the Vietnam Conflict.  He has 
experienced depression, anxiety, breakthroughs of anger, 
flashbacks to dangerous episodes, as well as child abusive 
episodes."

There is no medical evidence of record since the March 2006 
statement referred to above.  That communication reflected 
that the veteran was continuing on a variety of psychotropic 
medications which were given at the VA Outpatient medical 
facility in Santa Barbara, California.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran should be contacted and 
asked to indicate who is representing him 
in his claim.  A VA Form 21-22a 
(Appointment of Individual as Claimant's 
Representative) should be executed should 
the veteran indicate someone other than 
Caldwell and Kerns in Harrisburg, 
Pennsylvania.

2.  The veteran should complete an 
updated VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability).  He should 
indicate any place where he tried to 
obtain employment in the past few years 
and the results of any such efforts.  
Statements should be obtained from any 
companies or individuals from where or 
whom he tried to obtain employment, but 
was not hired.

3.  The veteran should be provided a 
comprehensive VA psychiatric examination 
by a physician knowledgeable in 
psychiatric disorders for the purpose of 
determining the nature and etiology of 
any psychiatric disorder(s) found 
present, to include PTSD, depression, and 
anxiety, and, if so, whether any are 
related to the veteran's active service.  
In connection with the examination, the 
examiner should be provided the claims 
folder and review of the entire claims 
file should be indicated in the 
examination report.  All necessary 
special studies and tests, to include 
appropriate psychological testing and 
evaluation, should be accomplished.  The 
examiner should provide an opinion as to 
whether the veteran meets the criteria 
for a diagnosis of PTSD and, if so, 
whether PTSD can be related to the 
veteran's active service.  The examiner 
should also opine whether the veteran has 
any other psychiatric disorder that may 
be attributable to the veteran's active 
service.  Specific reference should be 
made to whether any current psychiatric 
disorder is related to the veteran's 
service-connected prostate cancer.  That 
examiner should also express an opinion 
as to the impact of the veteran's 
psychiatric symptomatology on his ability 
to obtain and maintain some form of 
gainful employment.  The complete 
rationale of any opinion expressed should 
be provided.  

4.  Then, after completion of any other 
development indicated by the statement of 
record, the claims for service connection 
for a chronic acquired psychiatric 
disorder, to include PTSD, and for a 
total rating based on unemployability 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, an appropriate 
Supplemental Statement of the Case should 
be issued and he and his representative, 
if he has one, should be given an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



